DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is FINAL and is in response to the claims filed July 12, 2022. Claims 12, 14, and 16-18 are currently pending, of which claim 12 is currently amended. Claims 1-11, 13, 15 and 19-25 were previously cancelled.

Response to Arguments
Claim Objections
Applicant has amended the claim at issue and the previous objections have therefore been withdrawn.

Claim Interpretation and Rejections Under 35 USC §112(b)
Applicant has amended the claims at issue to recite “connected to” as a way “to include more structural connecting language.” See Remarks 5. These amendments are not sufficient to cure the previous issues. A connection does not have to be a hardware connection. Components, modules, systems, etc. can be connected using logical relationships, via data, or other methods that are not explicitly hardware. Therefore, both the 112(f) interpretation and the subsequent rejection under 112(b) remain. Examiner encourages Applicant to review the language suggested in both this and the previous rejection when contemplating a future response.


Prior Art Rejections
Applicant’s arguments regarding the previously cited references have been fully considered and are not persuasive.
Applicant lists the various limitations and generally argues that Maciocci and Arrasvuori do not teach the various features of the limitations. See Remarks 6-7. Examiner respectfully disagrees. Regarding the exclusionary language and the plurality of real objects, Maciocci explicitly teaches a variety of physical surfaces like tables and walls on which virtual objects can be specifically anchored. “Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16.” This shows that the virtual-world object is only shown on the physical/real-world object/surface that it is explicitly associated with. See Maciocci Figs. 1-4 and paras. [0071-72] and [0076-77]. 
Furthermore, the “predetermined relationship” in the wherein clause of claim 12 is incredibly broad. As discussed in Arrasvuori, walls and floors have different relationships. Carpets for example can be used as a product category, as well as wallpaper. See Arrasvuori para. [0038]. It is well understood that carpets are for floors and wallpaper is for walls. As another example, glass can be associated with windows as a surface feature. See Id. at para. [0048]. These virtual objects are thus based on the selected real object. For example, when selecting the glass on the window, different window styles are presented, not other features such as the wallpaper or carpets or any other categories that would be available to the user if they selected a different physical object/surface
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “sensing system”, an “identification system”, a “selection system”, and a “relationship system” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites exclusionary language when identifying objects, including “to the exclusion of ones of the real objects other than the select real object”. There is no support for this explicitly exclusionary language in Applicant’s disclosure. There is support for looking at a physical diving board for example to view related virtual objects, however nothing in the written description explicitly excludes other virtual objects from being displayed. See Specification para. [0052]. For support, Applicant points to Fig. 6 of their Drawings, noting that “[t]he virtual flams 610D are associated with the physical object 620C even though there are additional physical objects 620A and 620B.” See Remarks 7. However, Applicant’s disclosure states that “the user interface presents a virtual world 600 comprised of fully virtual objects 610, and rendered physical objects 620 (renderings of objects otherwise physically present in the scene)”, seemingly contradicting the alleged exclusionary nature of the claim (emphasis added). See Specification para. [0056].
Claims 14 and 16-18 are rejected based on their dependency from the above-rejected claim 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the dynamic virtual object and the static virtual object with the static physical object…” and this language is unclear because it is unclear if the “dynamic virtual object” is being applied to the static physical object, or if only the static virtual object is being applied to the static physical object. Essentially, the claim can be interpreted as (1) requiring either (a) the dynamic virtual object or (b) the static virtual object with the static physical object or as (2) requiring either (a) the dynamic virtual object with the static physical object or (b) the static virtual object with the static physical object.
Additionally, claim limitations a “sensing system”, an “identification system”, a “selection system”, and a “relationship system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Herein, these “systems” do not have an explicit structure in the specification. Moreover, these various systems being claimed as part of a larger “system” are not explicitly functions performed by the microprocessor or general purpose computer are not coextensive with the general computer or microprocessor itself. The specification does not disclose any algorithm for performing the claimed specific computer functions. See MPEP 2181(II)(B). Examiner encourages language that removes the terms that invoke 112(f) and having the processing circuitry explicitly performing the functions. For example, instead of “an identification system, connected to the sensing system, operable to identify…” the claim could read “ing…” as long as the computer implements these specific functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14 and 16-18 are rejected based on their dependency from the above-rejected claim 12.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 12, 14, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maciocci et al. (U.S. Publication No. 2012/0249590; hereinafter “Maciocci”) and further in view of Arrasvuori (U.S. Publication No. 2008/0071559).
As per claim 12, Maciocci teaches a system for enabling one or more users to interact with a virtual world, the system comprising:
a user device for presenting the virtual world in a 3D view to a user and enabling the user to interact with the virtual world, the user device comprising: memory; processing circuitry, a communications interface operable to communicate at least a portion of the virtual world data over a data network for storing on the memory; a plurality of real object identifiers in the memory; software stored in the memory and executable by the processing circuitry to render at least a portion of the virtual world in 3D view from the virtual world data (See Maciocci paras. [0086], [0205-206]: memory, processors, networks that implement the functions of the virtual and real-world objects; paras. [0115-116] and [0357]: transmitting data regarding the scene over a communication network; para. [0069]: “The virtual object 14 may be any virtual object 14, including, for example, text, graphics, images and 3D shapes”),
a see-through display enabling a user to see a plurality of real objects including a select real object in the form of at least one of the user, a physical object or a physical environment around the user and operable to present the virtual world in 3D view to the user (See Maciocci Figs. 1-4 and 16 and paras. [0006], [0066], [0075-76], and [0205]: body mounted semitransparent display allowing the user to view the scene through the display, including the display of virtual objects anchored in the physical environment, such as surfaces, around the user. paras. [0072] and [0074] clarify the nature of the selection for the anchor surface, allowing for an individual surface to be selected for the display of the virtual object, among a plurality of real-world physical surfaces/objects such as different walls, tables, etc.);
a sensing system, connected to the see-through display, operable to sense the plurality of real objects including the select real object; an identification system, connected to the sensing system, operable to identify the select real object as a selected one of a plurality of real objects from the plurality of real object identifiers in the memory to the exclusion of ones of the real objects other than the select real object (See Maciocci Figs. 1-4 and paras. [0071-72] and [0076-77]: user can select anchor surfaces, “like a desk, a table and walls”, which are physical real-world surfaces, to place virtual content. These anchor surfaces are where the virtual object is specifically selected to be display. “Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16.” This shows that the virtual-world object is only shown on the physical/real-world object/surface that it is explicitly associated with).
and a relationship system, connected to the identification system, operable to determine a select 3D orientation and position of the 3D viewable virtual object relative to the real object that has been identified in 3D space (See Maciocci para. [0112]: “store the spatial data in memory and may build a three-dimensional map of objects and surfaces within the vicinity of the device based on the captured video and the measured or calculated spatial data”; para. [0129]: “the processor may determine the distance and orientation of the virtual object relative to the anchor surface from the user's position”)
However, while Maciocci allows a user to select the physical objects to anchor virtual objects onto and sharing those objects between users, Maciocci does not explicitly teach a selection system, connected to the identification system, operable to select a 3D viewable virtual object from the virtual world data based on said identification of the select real object, such selection being based on the select real object as opposed to any one of the real objects other than the select real object nor does Maciocci teach wherein the processing circuitry is operable to execute the software to render a change in the virtual world in 3D view, including the virtual object in 3D view, in response to at least one of the sensed real object seen by the user through the see-through display and in a predetermined 3D relationship to the real object that has been identified, wherein the change in virtual world data represents rendering of the virtual object object external to the user according to a predetermined relationship..
Arrasvuori teaches these limitations of the claim (See Arrasvuori Figs. 4A-4B and paras. [0047-48]: user can be presented with a physical object, such as a wall that has been selected in Maciocci, and be presented with selectable options based on the selected object. For example, if the user focuses on the wall, the scene can be altered change appearance of the surface of the wall and allow the user to visualize different menu options on that selected surface; paras. [0038], [0074], and [0076]: “storage element 308 containing 3D models (or other graphical representations) of the tangible products 310 that are being sold” as well as cataloging these products. Moreover, “[t]he provider 836 may be able to provide recommendations based on the stored data, and prepare a list of furniture that will both fit the room and match the drapes”. Therefore, paints and wallpapers are associated with the physical object (the wall) and thus have a broad relationship/association with said physical object. As another example, glass can be associated with windows as a surface feature, as described in para. [0048]. These virtual objects are thus based on the selected real object. For example, when selecting the glass on the window, different window styles are presented, not other features such as the wallpaper or carpets or any other categories that would be available to the user if they selected a different physical object/surface).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine, with a reasonable expectation of success, the surface selection of Maciocci with the virtual objects of Arrasvuori. One would have been motivated to combine these references because both references disclose augmented reality environmental interactions, and Arrasvuori enhances the user experience of Maciocci by allowing the user to tailor the types of content to the type of surface. This allows customization options for the type of content being anchored in Maciocci.

As per claim 14, Maciocci/Arrasvuori further teaches wherein the communications interface is operable to communicate the virtual object to the computer network (See Maciocci paras. [0115-116] and [0357]: transmitting data regarding the scene over a communication network).

As per claim 16, Maciocci/Arrasvuori further teaches wherein the user device enables interaction in at least one of an augmented reality mode, a virtual reality mode, or a combination of augmented and virtual reality mode (See Maciocci Figs. 1-4 and paras. [0071-76] and [0086]: viewing virtual objects in real world, providing a virtual or augmented reality experience, as well as a “shared mixed reality scene”).

As per claim 18, Maciocci/Arrasvuori further teaches wherein at least a portion of the virtual world data is communicated between a gateway (See Maciocci Figs. 1, 2, 17, and paras. [0061], [0071-76], and [0208-209]: head mounted display can have processings performed by a mobile phone or device in communication with the HMD).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maciocci/Arrasvuori as applied above, and further in view of Dooley et al. (U.S. Publication No. 2011/0270135; hereinafter “Dooley”).
As per claim 17, while Maciocci/Arrasvuori teaches the device itself, Maciocci/Arrasvuori does not explicitly teach wherein the user device further comprises a device for providing a haptic or tactile feedback.
Dooley teaches these limitations of the claim (See Dooley paras. [0038], [0053], and [0066]: “where the virtual cone has been overlaid, visual, aural or tactile feedback may be provided”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine, with a reasonable expectation of success, the augmented reality system of Maciocci/Arrasvuori with the feedback of Dooley. One would have been motivated to combine these references because both references disclose augmented reality wearable displays, and Dooley enhances the user experience by allowing the user to be easily made aware of the various interface elements, virtual objects, and physical objects that may be presented to the user of Maciocci/Arrasvuori using common notification techniques such as haptics and audio.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145